Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 03/16/2022. Claims 21-40 are pending.

Response to Arguments
Applicant’s summary of the interview is acknowledged. Remarks p. 7.
Applicant’s remarks with regard to rejection(s) under section 112, 102 and/or 103 are acknowledged. Remarks p. 8. Claims 1-20 have been cancelled rendering the issue(s) moot.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Watkins on 05/27/2022. 

The application has been amended as follows: 

21. (Currently Amended) A method comprising: 
receiving, at a first router including a first meta-cache, a content request containing a content-identifier for requested content; 
redirecting the content request to an origin server, in response to determining that the content identifier is not present in the first meta-cache 
serving the requested content from [[the]]a first content cache associated with the first meta-cache, in response to at least the content identifier is present in the first meta-cache at an index position above a first threshold index value; 
redirecting the content request to [[the]]a second router including a second meta-cache, in response to at least determining that the content identifier is present in the first meta-cache at an index position below the first threshold index value; 
in response to receiving the redirected content request at the second router: 
directly serving the requested content from [[the]]a second content cache associated with the second meta-cache, in response to at least the indexed position of the content identifier in the second meta-cache being above a second threshold index value; 
redirecting the content request to the origin server, in response to determining that the content identifier in the second meta-cache is below the second threshold index value.

22. (Currently Amended) The method of claim 21, further comprising: 
proxy serving the requested content from the first cache on behalf of the origin server in response to the identifier being at an index position above the first threshold index value and the requested content not present on the first content cache.

23. (Currently Amended) The method of claim 21, further comprising: 
adding the requested content to the first cache in response to the identifier being at an index position above the first threshold index value and the requested content not present on the first content cache.

24. (Currently Amended) The method of claim 21, further comprising: 
in response to receiving the redirected content request at the second router: 
proxy serving the requested content from the second content cache on behalf of the origin server in response to the identifier being at an index position above the second threshold index value and the requested content not present on the second content cache.

25. (Currently Amended) The method of claim 21, further comprising: 
in response to receiving the redirected content request at the second router: 
adding the requested content to the second content cache in response to the requested content being at an index position above the second threshold index value and requested content not present on the second content cache.

26. (Currently Amended) The method of claim 21, further comprising: 
inserting the content identifier first meta-cache in response to determining that the content identifier is not present in the first meta-cache, and/or
inserting the content identifier at the top of the second meta-cache in response to determining that the content identifier is not present in the second meta-cache.

27. (Previously presented) The method of claim 21, further comprising tuning a value of the first threshold index value using a Proportional-Integral (PI) controller, wherein the tuned value adjusts a tradeoff between a cache hit rate and one or more network performance metrics.

28. (Currently Amended) A non-transitory computer readable media storing instructions which when executed by a processor cause a system to perform operations comprising: 
receiving, at a first router including a first meta-cache, a content request containing a content-identifier for requested content; 
redirecting the content request to an origin server, in response to determining that the content identifier is not present in the first meta-cache 
serving the requested content from [[the]]a first content cache associated with the first meta-cache, in response to at least the content identifier is present in the first meta-cache at an index position above a first threshold index value; 
redirecting the content request to [[the]]a second router including a second meta-cache, in response to at least determining that the content identifier is present in the first meta-cache at an index position below the first threshold index value; 
in response to receiving the redirected content request at the second router: 
directly serving the requested content from [[the]]a second content cache associated with the second meta-cache, in response to at least the indexed position of the content identifier in the second meta-cache being above a second threshold index value; 
redirecting the content request to the origin server, in response to determining that the content identifier in the second meta-cache is below the second threshold index value.

29. (Currently Amended) The non-transitory computer readable media of claim 28, the operations further comprising: 
proxy serving the requested content from the first cache on behalf of the origin server in response to the identifier being at an index position above the first threshold index value and the requested content not present on the first content cache.

30. (Currently Amended) The non-transitory computer readable media of claim 28, the operations further comprising: 
adding the requested content to the first cache in response to the identifier being at an index position above the first threshold index value and the requested content not present on the first content cache.

31. (Currently Amended) The non-transitory computer readable media of claim 28, the operations further comprising: 
in response to receiving the redirected content request at the second router: 
proxy serving the requested content from the second content cache on behalf of the origin server in response to the identifier being at an index position above the second threshold index value and the requested content not present on the second content cache.

32. (Currently Amended) The non-transitory computer readable media of claim 28, the operations further comprising: 
in response to receiving the redirected content request at the second router: 
adding the requested content to the second content cache in response to the requested content being at an index position above the second threshold index value and requested content not present on the second content cache.

33. (Currently Amended) The non-transitory computer readable media of claim 28, the operations further comprising: 
inserting the content identifier first meta-cache in response to determining that the content identifier is not present in the first meta-cache, and/or
inserting the content identifier at the top of the second meta-cache in response to determining that the content identifier is not present in the second meta-cache.

34. (Previously Presented) The non-transitory computer readable media of claim 28, the operations further comprising tuning a value of the first threshold index value using a Proportional-Integral (PI) controller, wherein the tuned value adjusts a tradeoff between a cache hit rate and one or more network performance metrics.

35. (Currently Amended) A system, comprising: 

a processor; and 
a memory storing instructions programmed to cooperate with the processor to cause the system to perform operations comprising: 
receiving, at a first router including a first meta-cache, a content request containing a content-identifier for requested content; 
redirecting the content request to an origin server, in response to determining that the content identifier is not present in the first meta-cache 
serving the requested content from [[the]]a first content cache associated with the first meta-cache, in response to at least the content identifier is present in the first meta-cache at an index position above a first threshold index value; 
redirecting the content request to [[the]]a second router including a second meta-cache, in response to at least determining that the content identifier is present in the first meta-cache at an index position below the first threshold index value; 
in response to receiving the redirected content request at the second router: 
directly serving the requested content from [[the]]a second content cache associated with the second meta-cache, in response to at least the indexed position of the content identifier in the second meta-cache being above a second threshold index value; 
redirecting the content request to the origin server, in response to determining that the content identifier in the second meta-cache is below the second threshold index value.

36. (Currently Amended) The system of claim 35, the operations further comprising: 
proxy serving the requested content from the first cache on behalf of the origin server in response to the identifier being at an index position above the first threshold index value and the requested content not present on the first content cache.

37. (Currently Amended) The system of claim 35, the operations further comprising: 
adding the requested content to the first cache in response to the identifier being at an index position above the first threshold index value and the requested content not present on the first content cache.

38. (Currently Amended) The system of claim 35, the operations further comprising: 
in response to receiving the redirected content request at the second router: 
proxy serving the requested content from the second content cache on behalf of the origin server in response to the identifier being at an index position above the second threshold index value and the requested content not present on the second content cache.

39. (Currently Amended) The system of claim 35, the operations further comprising: 
in response to receiving the redirected content request at the second router: 
adding the requested content to the second content cache in response to the requested content being at an index position above the second threshold index value and requested content not present on the second content cache.

40. (Currently Amended) The system of claim 35, the operations further comprising: 
inserting the content identifier first meta-cache in response to determining that the content identifier is not present in the first meta-cache, and/or
inserting the content identifier at the top of the second meta-cache in response to determining that the content identifier is not present in the second meta-cache.

Reasons for Allowance
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken individually or in combination, fails to teach redirecting a content request from a first router including a first meta-cache to a second router including a second meta-cache based on the position of the content identifier in the first meta-cache relative to a first threshold index value.
U.S. Pub. No. 2013/0204961 (“Fliam”) discloses the redirection of a content request to one of a plurality of tiered caching servers and an origin server based on the popularity of the content item. Fliam does not disclose redirecting a content request from a first router including a first meta-cache to a second router including a second meta-cache based on the position of the content identifier in the first meta-cache relative to a first threshold index value.
U.S. Pub. No. 2014/0025841 (“Li”) discloses the processing of a content request by one of a caching server and an content provider based on the existence of metadata record for the content item. Li does not disclose redirecting a content request from a first router including a first meta-cache to a second router including a second meta-cache based on the position of the content identifier in the first meta-cache relative to a first threshold index value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on (571)272-3749. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2454  

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454